10
bi
Le
3
14
15
16
17

18

20
21
a2
23
24

 

 

question.

BY MR. SEWARD:

Q. Is that -- do you understand my question?
A. cE gid.
Os Okay. I'll go with your answer.

In this case, did you feel that
Eddie Studdard was an eminent or immediate threat to
cause you serious bodily injury or death at the time

you pulled the trigger?

A. Yes.
Q. Why?
A. Because we are trained on a 25 foot rule in

relation to bladed weapons. That someone within the
25 feet can get to us and injure us before we can
draw out weapons and pull the trigger. And so we're
not supposed to -- we're trained not to let someone
in that 25 foot threshold who has a weapon, rather

it's to their throat, out at us, or anything like

that.
is Okay. You called it the 25 foot rule. Is
that -- is that a written rule that Shelby County

Sheriff's Department has adopted?
A. As far as I know, yes. The research has been
done on it. It used to be 21 feet, but I believe

they've extended it in the past few years to 25 feet.

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

£73
10
Lil
12
13
14
15
16
17
18
delet
20
21
22
a3

24

 

 

Q. Okay. I'm not asking you about research.

I'm asking you about if you know Shelby County
Sheriff's Department on July 7th, 2016, had a written
policy which states that if a suspect with any type
of bladed weapon in his hand gets within 25 feet of
you, you're authorized to use deadly force.

A. I don't know about policy. I know that

that's what we're trained.

QO. Who trained you?

A. At the academy.

Ox Who?

A. I can't tell you who had that block of
LASTPUCt Lon.

Q. You think there's a written instruction at

the academy regarding what you just stated --

A. Yes.

QO. -- that supports your position?

A. Um-hum.

Gs Even if that position is correct, that

Situation involves an officer who doesn't have his
gun already drawn, now does it?

A. Sure.

Ors All right. So that -- in this case --
because I understand if someone had a knife and they

charged at you and you weren't ready or had your gun

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

174
10
il
12
ao
14
15
16
Li

18

20
21
Lie
23
24

oo

 

 

holstered you might be vulnerable, right?

A. That's why it's 25 feet, and he made it to
seven to ten feet because we already had your weapons
out.

Oo. You had your weapons out and you had them

pointed right at him, right?

A. We did.

Qs How long does it take a bullet to travel ten
Leet?

A. I don't know.

om A second?

A. I don't know. As you pointed out earlier,

I'm not a ballistics expert.
O's All right. Well, you testified Mr. Studdard
was seven to ten feet away.

Do you find it's unusual that Deputy Reed
also found -- or testified that Mr. Studdard was

seven to ten feet away from him when he shot the

weapon -- his weapon?

A. I don't because Deputy Reed wasn't far from
me.

QO. So you don't know any of the other distances

involved in the shooting that day of where you were
in relation to anybody else, but you can testify how

far Mr. Studdard was away from you at the time you

 

 

Elite Reporting Services * (901)522-4477
www. EliteReportingServices.com

L75
